Exhibit 10.1 FIRST AMENDMENT TO LOAN AGREEMENT (Domestic Revolving Line of Credit) This First Amendment to Loan Agreement (this “Amendment”) dated as of May 5, 2009 is between Bank of America, N.A. (the “Bank”) and GSE Systems, Inc., a Delaware corporation (“GSE”), and GSE Power Systems, Inc., a Delaware corporation (“Power”), as co-borrowers (GSE and Power are referred to collectively as, the “Borrower”). BACKGROUND The Borrower and the Bank entered into that certain Loan Agreement (Domestic Revolving Line of Credit) dated as of March 28, 2008 ( the “Original Loan Agreement”). The Borrower has requested that the Bank modify the revolving line of credit established by the Original Loan Agreement, and the Bank has agreed to do so, upon the terms and conditions set forth in this Amendment. The purpose of the modification is, among other things, to (i) increase from $1,500,000 to $2,500,000 the revolving line of credit, (ii) amend the Domestic Borrowing Base definition and (iii) amend certain definitions of the following financial covenants effective as of March 31, 2009: Debt Service Coverage Ratio and Funded Debt to EBITDA Ratio. AGREEMENT Now, therefore, in consideration of the premises and the mutual agreements contained herein, the parties hereby amend the Original Loan Agreement on the following terms and conditions: SECTION 1. DEFINITIONS. All capitalized terms used herein that are not defined herein shall have the meanings ascribed to them in the Original Loan Agreement, unless the context specifically requires otherwise. SECTION 2. AMENDMENTS TO ORIGINAL LOAN AGREEMENT. The following amendments are hereby made to the Original Loan Agreement: (A) The following definitions in Section 1.1 of the Original Loan Agreement are hereby amended and restated in their entirety to read as follows: “Domestic Borrowing Base” means the sum of: (a) 80% of the balance due on Acceptable Receivable Value; (b) 30% of the value of Acceptable Inventory Value; and (c) 100% of the principal balance of the certificate of deposit account number 9100130058928 with the Bank owned by the Borrower (the “Certificate of Deposit”). 1 After calculating the Domestic Borrowing Base as provided above, the Bank may deduct such reserves as the Bank may establish from time to time in its reasonable credit judgment, including, without limitation, reserves for letters of credit, rent at leased locations subject to statutory or contractual landlord’s liens, inventory shrinkage, dilution, customs charges, warehousemen’s or Bailees’ charges, and the amount of estimated maximum exposure, as determined by the Bank from time to time, under any interest rate contracts which the Borrower enters into with the Bank (including interest rate swaps, caps, floors, options thereon, combinations thereof, or similar contracts). The Domestic Borrowing Base is also subject to certain specific reserves and limitations set forth in Section 2.1 of this Agreement. “Maximum Amount” means the amount of Two Million Five Hundred Thousand U.S. Dollars ($2,500,000.00). (B) Section 2.6 of the Original Loan Agreement is hereby amended and restated in its entirety to read as follows: “2.6 Unconditional Promise to Pay. For value received, the Borrower hereby unconditionally promises to pay to the order of the Bank, in lawful money of the United States, the principal sum of Two Million Five Hundred Thousand U.S. Dollars ($2,500,000.00), or so much thereof, if any, as may be disbursed pursuant to this Agreement, with interest thereon from the date hereof (or the date of disbursement if different from such date) at the interest rate or rates stated herein, interest and principal to be paid as set forth herein and all other sums payable pursuant to this Agreement, including, but not limited to, any late charges. The Borrower hereby waives presentment, demand for payment, protest and notice of protest, notice of dishonor, notice of acceleration, notice of intent to accelerate and all other notices and formalities in connection with this Section 2.6 of this Agreement.” (C) Section 5.1 of the Original Loan Agreement is hereby amended and restated in its entirety to read as follows: “5.1 Personal Property. The personal property listed below now owned or owned in the future by the parties listed below will secure the Borrower’s obligations to the Bank under this Agreement. The collateral is further defined in security agreement(s) executed by the owners of the collateral. (a) Equipment and fixtures owned by the Borrower. (b) Inventory owned by the Borrower. (c) Receivables owned by the Borrower. (d) Patents, trademarks and other general intangibles owned by the Borrower. (e) Deposit accounts with the Bank owned by the Borrower, including the Certificate of Deposit. (f) Securities and other investment property owned by GSE and by Power as described in a pledge agreement required by the Bank.” (D) Section 9.5 of the Original Loan Agreement is hereby amended and restated in its entirety effective as of March 31, 2009 to read as follows: 2 “9.5 Debt Service Coverage Ratio. To maintain, with respect to GSE on a consolidated basis, a Debt Service Coverage Ratio of at least 1.25:1.00. “Debt Service Coverage Ratio” means the ratio of Cash Flow to Debt Service.
